DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: The applicant recites “processing device” in claims 15-20. For examination purposes the examiner is NOT interpreting this device under 35 U.S.C. 112(f) as the device fails the three prong test (i.e, “device” is modified by the structure of “processing”). 
Claim Objection(s)
Claim 1 is objected to for the following informality:  On line 9 of the claim it recites “receiving a list identified data sources…” It is believed this should recite “receiving a list of identified data sources.” Corrective action is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should recite “the computer-implemented method.”
Claim 7 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should recite “the computer-implemented method.”
Claim 15 recites the limitation "the processor" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should recite “the processing device.”
Claim 17 recites the limitation "the processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should recite “the processing device.”
Claim 17 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should recite “the processing device.”
Allowable Subject Matter
Claims 1, 4-6, 8-14, 16, and 18-20 are allowed.  Claims 2, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) but would be allowable pending an amendment to overcome their rejection(s). 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, the applicant should amend claims 2, 7, 15, and 17 to overcome the outstanding 35 U.S.C. 112(b) rejection(s) and correct the claim objection of claim 1. Upon doing so, the case will be in condition for allowance. 
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, James et al(US 11,157,498), discloses processing and executing queries in a data intake and query system. The data intake and query system receives a first query identifying a set of data to be processed and a manner of processing the set of data. The data intake and query system parses the first query and uses a dataset association records of a metadata catalog to dynamically identify one or more datasets associated with the query and generate a second query. The data intake and query system executes the second query.
The prior art, Lucas (US 2021/0304143), discloses utilizing a cloud computing as a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. The method allows a cloud consumer to unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's provider.
The prior art, Krishnaswamy (US2021/0192412 ), discloses a comprehensive step-by-step procedure/system to produce semi-autonomous, self-curing customizable Cognitive Intelligent Autonomous Transformation System aided by Digital Assistants based on AI, Machine Learning enhanced RPA, natural language processing, speech recognition and image recognition with Deep Learning and Neural networks, that will transform an existing business system to the latest version supported by vendor for the industry with superior process automation. By Combining AI and cognitive computing in a single operating environment using the same sets of data—configuration data, Master Data, Transaction Data and historical transaction data, we propose to revolutionize existing customer's information systems to be a self-evolving cognitive intelligent automation systems where it not only knows the ultimate target information systems but also how to get there every step of the way seamlessly, similar to autonomous cars taking to destination, except in this case, information systems that run your business. 
The prior art, Savov (US 2020/0036594), discloses dynamically extending a cloud management system by adding endpoint adapter types are disclosed. An example cloud management system includes: an interface to communicate with an external device; a host to manage requests and allocate resources through one or more virtual machines; and an endpoint registry to include an endpoint adapter and metadata defining the endpoint adapter, the endpoint adapter to specify communication between at least one of the host or the external device and an endpoint. In the example cloud management system, the host is to at least enable, via the interface, the external device to access the endpoint registry a) to register an endpoint adapter configuration with the endpoint registry and b) to retrieve the endpoint adapter configuration from the endpoint registry.
The prior art, Ahmed et al (US 10,275,291), discloses an exchange of messages with a remote client application. An Application Program Interface (API) receives a first request message and a second request message, wherein the first request message including a first data payload defined by a common data component and including a first extended payload data, the first extended payload defined by a first schema definition. The second request message includes a second data payload defined by the common data component and a second extended payload data, wherein the second extended payload is defined by a second schema definition different than the first schema definition. In response to receiving the first request message, the API transmits a first response message, and in response to receiving the second request message, the API transmits a second response message different than the first response message.
The prior art, Barday et al (US 2018/0373890), discloses responding to a data subject access request comprises: (A) receiving a data subject access request from a requestor comprising one or more request parameters; (B) validating an identity of the requestor by prompting the requestor to identify information associated with the requestor; (C) in response to validating the identity of the requestor, processing the request by identifying one or more pieces of personal data associated with the requestor, the one or more pieces of personal data being stored in one or more data repositories associated with a particular organization; and (D) taking one or more actions based at least in part on the data subject access request, the one or more actions including one or more actions related to the one or more pieces of personal data.
The prior art, Jamjoom et al (US 2016/0246592), discloses a cloud consumer to unilaterally provision computing capabilities such as server time and network storage, as needed automatically without requiring human interaction with the service's provider. The system can rapidly and elastically provision capabilities to quickly scale out and rapidly released to quickly scale in with minimal management effort or interaction with a provider of the service. The system can extend application programming interfaces without service provider involvement, achieve API extensions to provide a more compatible, consistent and consumable API experience and provide a platform and service to make the extension of APIs easier.
The prior art, Cline et al (US 2015/0363458), discloses ensuring a source database (e.g., target space or index space) has correct version information before a migration includes executing, using at least one processor, instructions recorded on a computer-readable storage medium. The instructions include determining whether a table has been changed since a most recent alter of the table, performing an update on the table when it is determined that the table has not been changed since the most recent alter, and performing a rollback on the table after the update. The method may also include creating an image copy of the data in the source database and refreshing data in a target database with the image copy of the data in the source database. The method may also include automatically repairing the target database when the version information of the target does not correspond with the version information for the source.
The prior art, Kane et al (US 2011/0119150), discloses enabling web sites and other entities to provide item recommendations and other behavior-based content to end users. The service can be implemented as a web service that is remotely accessible over the Internet. Web sites use the web service's interface to report events descriptive of item-related actions performed by end users (e.g., item views, item purchases, searches for items, etc.). The web service analyzes the reported event data on an aggregated basis to detect various types of associations between particular items, and stores resulting datasets that map items to associated items. The web service's interface also provides various API calls for enabling the web sites to request item recommendations and other behavior-based content, including but not limited to personalized recommendations that are based on the event history of the target user.
The prior art, Ananian (US 2003/0028451), discloses an interactive and enhanced digital Instant Catalog of products, services, and information that is personalized or personally profiled, to each unique user of the catalog. The catalog instantly and intelligently captures, stores, manages, and processes self-selected, reusable and "re-distributable" catalog groupings anonymously, for personalizing, enhancing, monitoring, tracking, and peer sharing through multiple mediums and platforms by intelligent agents for a variety of user and vendor specified purposes. The personally profiled cataloged information can be viewed instantaneously and simultaneously by each effected component or member of a supply chain, at the time the product or service has been cataloged, without identifying the cataloger. The user, who preferably employs a Web browser over the Internet, personalizes the interactively produced intelligent catalog content. Products, services, and information groupings are digitally captured and stored by an intelligent catalog agent for enhanced personalized interaction and networking through a peer sharing network, or through an open catalog exchange. The user has the ability to create their own individualized world of products, services, and information that is contextually tailored to each user's unique environment in real-time. Web services hosted within a personal Extranet can anonymously assist and facilitate a context specific task or service insightfully and spontaneously. Through the selective cataloging of multi-vendor products, services, and information, a user is able to fully control, personalize, enhance and share, any lifestyle interest captured from ITV, print, the World Wide Web, businesses, and peers.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1 and 15, including, but not limited to:
“receiving a request at a computing device through a user interface identifying applications and any additional data source types associated with the applications, and parameters used to access the applications; automatically authenticating the computing device to applications that require authentication, using the parameters; making calls through a programming interface for each application requesting identification of data sources; receiving a list identified data sources through the programming interface; providing unique identifiers for each of the identified data sources; providing an access identifier that identifies users that have access to the data sources;” or
“receiving a request through the user interface identifying any applications and any data source types associated with the applications, and associated parameters used to access the data sources; automatically authenticating the computing device to applications that require authentication, using the parameters; identifying one of the at least one programming interface for each application; using the identified programming interfaces for the applications to make calls for data sources to the applications; receiving identified data sources through the programming interface; mapping users to each of the identified data sources; building a data source catalog with the identified data sources and mapped users; providing an access identifier that identifies users that have access to the data sources.”
Therefore, independent claims 1 and 15 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1 and 15 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Young (US 2022/0383395), discloses operating a multi-service provider interactive support and communication interface of a multi-service provider interactive support and communication system. A method is provided to receive a dynamic service request and to output, to a computer interface, the multi-service provider interactive support and communication interface, the multi-service provider interactive support and communication interface comprising a plurality of services based on the consumer user identifier and the consumer user data, wherein each service identifies a type of service, a price of the service, a regional average price of the service, and a virtual try-on interface element, wherein the virtual try-on interface element is configured to depict a transformation to the consumer user's body according to the type of service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436